Citation Nr: 1435168	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  08-37 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California



THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, to include bipolar disorder and manic depression.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1977 to July 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2006 by the RO in San Diego, California. 

The RO in Los Angeles, California has original jurisdiction over the Veteran's claim at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Although VA psychiatric examinations were performed in September 2008 and March 2012, neither provided opinions as to the likely etiology of the claimed psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  Thus, a supplemental opinion is requested.  

The AOJ should ensure that all available VA and non-VA treatment records are obtained.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate action to contact the Veteran in order to have him identify all treatment that he has received for his claimed psychiatric conditions and to provide any releases necessary for VA to secure copies of records from any identified healthcare provider and associate them with the record.  Copies of all such VA treatment records also should be obtained.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2. The AOJ then should take all indicated action in order to obtain an addendum opinion from a VA examiner as to the nature and likely etiology of the claimed psychiatric disorder.  A new examination should only be scheduled if the mental health professional deems one to be necessary to answer the questions presented.  

The examiner must review the entire record to include the December 1978 psychiatric consultation report prepared during service, the September 2008 VA contract examination report, and the March 2012 VA examination report, as well as any other pertinent documents in the electronic record.  

The examiner then should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently identified bipolar disorder, manic depression, anxiety disorder, or other innocently acquired psychiatric disability had its clinical onset during the Veteran's period of active service or in the first year thereafter or otherwise was due to an event or incident of that service. 

A complete rationale for any opinions expressed must be provided.

3.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and the representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

